Citation Nr: 1538061	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity amputations, including as secondary to type II diabetes mellitus (diabetes) and coronary artery disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the left leg.

3.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance or by reason of being housebound.

5.  Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.

6.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

7.  Entitlement to service connection for right lower extremity neuropathy, including as secondary to service-connected disabilities.

8.  Entitlement to service connection for left lower extremity neuropathy, including as secondary to service-connected disabilities.

9.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

10.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

11.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.  

12. Entitlement to service connection for a sleep disorder, including as secondary to service-connected disabilities.

13.  Entitlement to service connection for right carpal tunnel syndrome, including as secondary to service-connected disabilities.

14.  Entitlement to service connection for left carpal tunnel syndrome, also claimed as left upper extremity peripheral neuropathy, including as secondary to service-connected disabilities.

15.  Entitlement to service connection for left upper extremity peripheral neuropathy, including as secondary to service-connected disabilities.

16.  Entitlement to an increased rating for right medial nerve injury, currently evaluated as 20 percent disabling.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 15, 2011.

18.  Entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility to treatment.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from September 1990 to April 1991, with service in the Republic of Vietnam and in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, December 2011 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously before the Board in September 2014, when the issues of entitlement to service connection for left upper extremity peripheral neuropathy, automotive and adaptive equipment/adaptive equipment only and an increased rating for right medial nerve injury were remanded for additional development.  

The Board notes that the remaining issues on appeal were addressed in a Statement of the Case (SOC) issued in December 2013, but were administratively closed by the RO for failure to submit a substantive appeal.  However, the Board finds that a timely substantive appeal was submitted in connection with these claims because the Veteran submitted a VA Form 9 (received by VA on December 27, 2013) on which he checked box 9.A. indicating his intention to appeal "all issues" listed on the SOC and any supplemental SOC that the RO sent to him.  See 38 C.F.R. § 20.202 (2015).  In this regard, the Board acknowledges that the Veteran submitted conflicting information as to which issues he intended to appeal.  Nevertheless, given that the Veteran is unrepresented and the Board has an obligation to read pro se filings liberally, the Board finds that the Veteran intended to appeal all of the issues addressed in the SOC issued in December 2013, as well as the SOC issued in November 2013.  See Evans v. Shinseki, 25 Vet. App. 7 (2011); see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009).  As such, the Board finds that all issues addressed in the December 2013 SOC are on appeal, and the Board has jurisdiction over them.

The Veteran was previously denied service connection for hypertension in July 2003 and January 2009 rating decisions.  He did not submit a notice of disagreement or additional evidence within one year of these decisions, and as such, they became final.  See 38 C.F.R. § 3.156(b).  In November 2010, the Veteran sought to reopen his claim of service connection for hypertension, and in January 2011, he was provided with a VA examination in connection with his hypertension, as well as other conditions.  The Board finds that the January 2011 VA examination constitutes new and material evidence to support the reopening of his hypertension claim because it was not previously of record and is material to a previously unestablished fact, i.e., whether hypertension is related to service or secondary to a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has been received to reopen the claim of service connection for hypertension.  

The Board notes that the Veteran's claim of service connection for a psychiatric disorder includes all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


Additionally, the Board notes that the Veteran has been in receipt of a 100 percent rating since April 15, 2011; however, the record shows that the Veteran has not worked during the appeal period, and he has contended that he has been unable to work due to his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for: right and left lower extremity neuropathies, right and left carpal tunnel syndrome, left upper extremity neuropathy, hypertension, erectile dysfunction, an acquired psychiatric disorder and a sleep disorder; entitlement to assistance in acquiring specially adapted housing or a special home adaptation; entitlement to a temporary total evaluation for convalescence; entitlement to an increased rating for right median nerve injury;  entitlement to a TDIU prior to April 2011; and entitlement to service connection for a mental condition for the purpose of establishing eligibility for treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral lower extremity amputations were caused by his service-connected diabetes and coronary artery disease, status post coronary artery bypass graft.

2.  The grant of entitlement to service connection for bilateral lower extremity amputations renders moot the claim for compensation, under the provisions of 38 U.S.C.A. § 1151, for amputation of the left lower extremity.

3.  The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower extremity amputations have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

2. The Veteran's claim for VA benefits under the provisions of 38 U.S.C.A. § 1151 is moot. 38 U.S.C.A. §§ 1110, 1151 (West 2014); 38 C.F.R. § 20.101 (2015).

3.  The criteria for entitlement to certificate of eligibility for financial assistance in the purchase of a specially adapted automobile, or adaptive equipment, have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).  

4.  The criteria for SMC based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Lower Extremity Amputations

The Veteran seeks service connection for his left and right leg amputations, arguing that they are the result of his service-connected disabilities, including diabetes and coronary artery disease.  See March 2012 Notice of Disagreement; see also December 2013 VA Form 9.  The Veteran has been examined by VA in connection with his left and/or right amputations in July 2010, January 2011, May 2013 and January 2015.  All of the examiners agree that the Veteran's bilateral amputations are a result of his peripheral vascular disease (PVD) or peripheral artery disease (PAD).  The question in this matter is whether the Veteran's PVD/PAD is etiologically related to his service connected disabilities, including diabetes and coronary artery disease/atherosclerotic cardiovascular disease.  

Based on the opinions of a July 2010 and May 2013 VA examiners, as well as the Veteran's treating physician, the Board finds that the Veteran's bilateral lower extremity amputations were caused by his service-connected disabilities, and thus service connection is warranted.  After a physical examination of the Veteran and a review of his relevant medical history, the July 2010 VA examiner opined that the Veteran's left transtibial amputation is the result of the progression of his severe obstructive PVD.  The July 2010 VA examiner noted that, according the medical literature, the etiology of PVD includes diabetes.  The examiner further stated that the Veteran has coronary artery disease status post coronary artery bypass graft (CABG), which is a risk factor for PVD.  The May 2013 VA examiner also opined that the Veteran's PVD and coronary artery disease are etiologically related.  The May 2013 examiner noted that the Veteran has a history of severe PVD since the 1990s, and the amputations are secondary to decreased blood flow to the extremities caused by the vasculature atherosclerosis.  The examiner further reasoned that both the Veteran's PVD and his coronary artery disease have the same etiology, which is vascular damage secondary to atherosclerosis plaque formation at the artery endothelium.  Finally, in an April 2013 letter, the Veteran's treating physician opined that the Veteran's amputations are directed related to his severe PVD, coronary artery disease and diabetes.  The physician stated that diabetes is well known in the medical literature to secondarily affect a patient's vascular system.  Additionally, the physician noted that "there is a continuum in the pathology of this disease, related directly to [the Veteran's] Ischemic/Coronary Artery Disease.  This is why his amputations cannot be considered as a separate entity or disease, but more so they are all inter-related."  The Board finds the opinions discussed above highly probative as they are based on a review of the Veteran's pertinent medical history, and contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the May 2013 VA examiner, as well as two other VA examiners opined that it is less likely that the Veteran's amputations are secondary to his diabetes because the onset of diabetes occurred many years after the condition of PVD.  See January 2011, May 2013 and January 2015 VA Examination Reports.  However, as noted above, the May 2013 VA examiner opined that there was an etiological relationship between the Veteran's PVD and his service-connected coronary artery disease, and the Board notes that the January 2011 and January 2015 VA examiners did not address coronary artery disease.  Instead, those two opinions focused on the Veteran's diabetes.  As the three opinions upon which the Board relies are the only ones of record specifically addressing the Veteran's service-connected coronary artery disease or the global effects of his coronary artery disease and diabetes, the Board affords them more weight.  In light of these opinions, the Board finds that service connection is warranted.  38 C.F.R. § 3.310.

The Veteran also submitted a claim for benefits under 38 U.S.C.A. § 1151 as an alternative theory of entitlement to benefits for his left lower extremity amputation.  In light of the grant of benefits described above, the Board concludes that the Veteran's § 1151 claim is rendered moot because entitlement to VA compensation for a service-connected disability under 38 U.S.C.A. § 1110 is the greater benefit, and no additional benefit (monetary or otherwise) can be gained.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  Thus, the Veteran's claim for benefits under 38 U.S.C.A. § 1151 is dismissed.   See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).

II.  Automobile Adaptation/Adaptive Equipment

In light of the Board's decision granting service connection for the Veteran's bilateral lower extremity amputations, the Board finds that entitlement to assistance in purchasing a specially adapted automobile, or obtaining adaptive equipment, must also be granted.  In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have one of the enumerated service-connected disabilities set forth in 38 C.F.R. § 3.808 (2015).  The Veteran is now service connected for the loss of both feet, which is one of the enumerated disabilities.  As such, entitlement to financial assistance in purchasing an automobile or other conveyance, or for adaptive equipment only, is established.  See 38 U.S.C.A. §§ 3901, 3902; see also 38 C.F.R. § 3.808.  

III.  SMC for Aid and Attendance/Housebound

Additionally, the Board finds that the Veteran is entitled to SMC based on the need for the aid and attendance of another person.  SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  A Veteran need show only one of the enumerated factors identified above to establish entitlement to aid and attendance.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Taking into account all relevant evidence and resolving all doubt in favor of the Veteran, the Board finds that SMC for aid and attendance is warranted because the evidence shows that he needs assistance to transfer to/from his wheelchair, feed himself, dress himself and keep himself ordinarily clean and presentable.  The Veteran is service connected for bilateral lower extremity amputations, ischemic heart disease/coronary artery disease status post CABG, recurrent dislocation of the left shoulder, right medial nerve injury, type II diabetes and left arm scar.  In a July 2015 examination report, a VA physician stated that the Veteran ambulates by wheelchair and/or lower extremity prostheses and needs assistance transferring to and from his wheelchair.  The physician also stated that the Veteran has limited ability to grip, lift and reach, resulting in the need for assistance in feeding, bathing and dressing.  The physician noted that the Veteran's conditions require medical management, and that he is in need of assistance in administering his medications.  Thus, as the evidence shows that the Veteran has the inability to (1) dress himself or to keep himself ordinarily clean and presentable and/or (2) feed himself, the Board finds SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the latter benefit is moot.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).


ORDER

Entitlement to service connection for bilateral lower extremity amputations is granted.

The appeal as to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the left leg is dismissed as moot.

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted automobile, or adaptive equipment, is granted.

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.



REMAND

The Board finds that the remaining issues must be remanded for further development.  First, the issues of entitlement to benefits for specially adapted housing or a special home adaptation grant, entitlement to a temporary total evaluation for convalescence and entitlement to a TDIU prior to April 15, 2011 must be remanded, as they are inextricably intertwined with the initial rating to be assigned for his now service-connection amputations, which is determined by the RO.  See 38 U.S.C.A. § 7104(a) (2015).   In this regard, the Board notes that the Veteran is eligible for specially adapted housing or a special home adaptation grant if he is entitled to compensation for permanent and total disability due to the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. §§ 3.809, 3.809a.  Additionally, the Veteran may be entitled to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence if it is determined that he had treatment requiring convalescence in connection with his amputations.  Finally, the assignment of an initial rating may affect the Veteran's entitlement to TDIU prior to April 2011.  Thus, action on these claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, VA examinations should be provided to determine whether the conditions for which the Veteran seeks service connection are caused or aggravated by any of his service-connected conditions.  The Board notes that the Veteran has been diagnosed with hypertension, erectile dysfunction, carpal tunnel syndrome and depression during the appeal period, and has complained of pain affecting the remaining portions of his right and left lower extremities.  Given that the Veteran is now service connected for his bilateral lower extremity amputations, VA examinations should be provided to determine whether any of these conditions are caused or aggravated by his now service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Additionally, as the issue of service connection for a mental condition for the purpose of establishing eligibility to treatment is inextricably intertwined with the Veteran's claim of service connection for a psychiatric disorder, it should be remanded as well.  See Harris, 1 Vet. App. at 183.

The Veteran's claims of service connection for left upper extremity neuropathy and left carpal tunnel syndrome should also be remanded for further development.  During the appeal period, the Veteran complained of pain and functional loss associated with his left hand and arm, which he has claimed as both left upper extremity neuropathy and left carpal tunnel syndrome.   Although the January 2015 VA examination addressed left upper extremity neuropathy, the examiner did not address whether the Veteran had left carpal tunnel syndrome.  On remand, a new VA examination should be provided addressing all of the Veteran's symptoms affecting his left shoulder, arm and hand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to his increased rating for right median nerve injury, the Board notes that in the January 2015 VA examination report, the examiner stated that electromyography (EMG) and nerve conduction studies had been ordered; however, the results of those studies are not of record.  As this information is relevant to the severity of the Veteran's right medial nerve disability, such information should be associated with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records concerning the Veteran's treatment for: right and/or left lower extremity nerve disorder; a right and/or left upper extremity nerve disorders; right and/or left carpal tunnel syndrome; a psychiatric disorder; a sleep disorder; hypertension and erectile dysfunction.  

2.  Ask the Veteran if there are any additional medical records he would like to have considered in connection with his appeal.  The identified records, if any, should be sought.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for VA examinations by the appropriate medical professionals to determine the nature, extent, onset and etiology of any right and/or left lower extremity nerve disorder; right and/or left carpal tunnel syndrome; left upper extremity nerve disorder; psychiatric disorder; sleep disorder; hypertension or erectile dysfunction found to be present. The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

For the Veteran's right and/or left lower extremity neuropathy; right and/or left carpal tunnel syndrome; left upper extremity neuropathy; psychiatric disorder; sleep disorder; hypertension or erectile dysfunction, the examiners should provide an opinion as to whether any diagnosed condition:

   (a) had its onset in or is otherwise related to the Veteran's military service or 

   (b) is (i) caused or (ii) aggravated by any one or more of the Veteran's service-connected disabilities, including: bilateral lower extremity amputations, ischemic heart disease/coronary artery disease status post CABG, recurrent dislocation of the left shoulder, right medial nerve injury, type II diabetes and left arm scar.  
  
The examiners are advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinicians should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

For all requested opinions, a complete rationale for any opinion expressed must be provided.  If the examiners cannot provide an answer to the above questions without resort to speculation, they are advised that they should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiners cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is readjudicated.   

4.  After the above development has been completed, readjudicate the issues on appeal, including the initial rating to be assigned for the Veteran's bilateral lower extremity amputations and entitlement to a TDIU prior to April 15, 2011.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


